People v Mercado (2019 NY Slip Op 05637)





People v Mercado


2019 NY Slip Op 05637


Decided on July 16, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2019

Friedman, J.P., Richter, Kapnick, Singh, JJ.


3810/09 2906 2905

[*1]The People of the State of New York, Respondent,
vAndy Mercado, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Daniel P. Fitzgerald, J.), rendered May 18, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and a decision and order of this Court having been entered on February 23, 2017, holding the appeal in abeyance (147 AD3d 613 [1st Dept 2017]), and upon the stipulation of the parties hereto dated May 18, 2018,
It is unanimously ordered that the said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JULY 16, 2019
CLERK